Citation Nr: 0702841	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-26 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for hepatitis 
C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1983 to May 1992.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Seattle, Washington, Department of 
Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, granted service connection for hepatitis C, 
with an initial noncompensable rating assigned from July 9, 
2002, and denied service connection for gastroesophageal 
reflux disorder (GERD).  In his notice of disagreement with 
the January 2003 decision, the veteran expressed disagreement 
with the rating of the hepatitis C disability, and with the 
denial of service connection for GERD.  A July 2006 rating 
decision increased the evaluation of the hepatitis C 
disability to 10 percent disabling, also from July 9, 2002, 
and granted service connection for GERD, with a 10 percent 
initial evaluation assigned.  The record does not contain a 
notice of disagreement from the veteran with respect to the 
rating of GERD; thus, that matter is not on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran underwent a VA examination to evaluate his 
hepatitis C in January 2006; however, that examination did 
not include sufficient findings to accurately evaluate the 
disability.  Specifically, the examiner did not differentiate 
symptoms of the veteran's service connected GERD from those 
that may be related to his hepatitis C, nor did he provide 
sufficient detail regarding the need for continuous 
medication and the frequency and duration of incapacitating 
symptoms.  In short, the record does not include medical 
evidence sufficient to adjudicate the claim on appeal, and 
another examination is in order.

Additionally, the most recent outpatient records from VAMC 
Spokane are dated in March 2006; records since that date 
should be obtained.
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Spokane 
VAMC copies of the complete records of 
treatment the veteran has received for 
hepatitis C since March 2006.

2.  The RO should then arrange for the 
veteran to undergo an appropriate VA 
examination, by a physician, for his 
hepatitis C-preferably, a liver, gall 
bladder, and pancreas examination.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should render specific 
findings with respect to the existence and 
extent (or frequency and degree, as 
appropriate) of manifestations of fatigue, 
malaise, and anorexia.  The examiner 
should also specify whether the veteran 
has experienced weight loss (and if so, 
whether it is minor or substantial), or 
other indications of malnutrition, and/or 
hepatomegaly related to hepatitis C.  The 
examiner should also comment on the 
frequency and duration of any 
incapacitating episodes (episodes of signs 
and symptoms severe enough to require bed 
rest and treatment by a physician), if 
any, with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain; 
and the total duration in weeks of 
incapacitating episodes during the past 
12-month period.  To the extent possible, 
the examiner should differentiate symptoms 
of the service connected hepatitis C from 
those attributable to the veteran's GERD 
or any other cause.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

3.  The RO should then readjudicate the 
matter of the rating for hepatitis C, to 
include consideration of "staged ratings" 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999), if indicated by facts 
shown.  If the benefit sought is not 
granted to the veteran's satisfaction, the 
RO should issue an appropriate 
supplemental statement of the case, and 
afford the veteran and his representative 
the opportunity to respond.  The claims 
file should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


